NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-2011
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                      JAMES KING
                                         a/k/a
                                         MEL

                                              James King,
                                                    Appellant
                                   ________________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                     (D.C. Criminal Action No. 3-13-cr-00190-001)
                     District Judge: Honorable Malachy E. Mannion
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 17, 2014

                 Before: AMBRO, SCIRICA, and ROTH, Circuit Judges

                           (Opinion filed: December 11, 2014)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In March and April of 2013 the Luzerne County Drug Task Force arranged two

controlled purchases of .25 and .24 grams of heroin from James King. 1 He pled guilty to

possession with intent to distribute heroin in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C). In exchange, the Government agreed to recommend a sentence of 120 months’

imprisonment.

       The District Court calculated King’s base offense level as 12 with a criminal

history category of VI. It also provided a reduction of the base level for acceptance of

responsibility. U.S.S.G. § 3E1.1. Usually, the relevant Guidelines range would be 24 to

30 months, but King has 28 previous convictions, including three controlled substance

offenses and two crimes of violence. He therefore qualifies as a career criminal, which

increases the relevant range to 151 to 188 months. Id. § 4B1.1(b). The District Court

sentenced him to 151 months, the bottom of the range.

       On appeal, King does not contend that the District Court committed procedural

error at sentencing. Instead, he argues that the sentence is substantively unreasonable

because the Court failed to give appropriate weight to King’s troubled personal

background, the low quantity of heroin involved in the case, and the Government’s

recommendation for incarceration of 120 months. The District Court addressed these

factors at the sentencing hearing and weighed them against King’s long criminal history,

his age, his continued recidivism despite shorter prison sentences, and his risk to public

safety. J.A. 69-72. It then imposed a sentence at the bottom of the relevant Guidelines

1
 Though King’s real name is Male Dixon, we use the name in the case caption to avoid
confusion.

                                             2
range. While sentences within the Guidelines range are not presumptively reasonable,

United States v. Merced, 603 F.3d 203, 213 n.5 (3d. Cir. 2010), we are convinced that

King’s prison term adequately accounts for his criminal history. 18 U.S.C. § 3553. Thus

we cannot conclude that the District Court abused its discretion in imposing King’s

sentence. United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

      Accordingly, we affirm the sentence imposed by the District Court.




                                            3